PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/234,243
Filing Date: 27 Dec 2018
Appellant(s): Fruehling et al.



__________________
Ray A. King
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/12/2021

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 14, 2021, from which the appeal is taken, is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Response to Arguments
The appellant argues that the item 126 in Lindsey is described in paragraph [0047] as a gas that reacts with oxygen or oxides in the cavity, not as an oxide layer. However, the examiner cannot concur. In paragraphs [0045-0046], Lindsey describes the steps of making the oxide layer. The steps consist of depositing a catalyst 800 (platinum or palladium) into the surface of the substrates 102 or 104, depositing a layer of a carbon on the catalyst, and after the substrates are mated, the catalyst is excited which causes the gas in the cavity defined by the two substrates (102, 104) to react with the carbon layer and this will lead to the formation of a carbon monoxide layer. The carbon monoxide is a layer of gas since it is produced from a layer of carbon reacted with oxygen (or oxides).  
Further, oxides are defined as chemical compounds with one or more oxygen atoms combined with another element. The carbon monoxide (CO), as the name implies, consists of one atom of oxygen (O) and one atom of carbon (C).  For that reason, the carbon monoxide is classified as an oxide (see https://chem.libretexts.org/Bookshelves/Inorganic_Chemistry/Supplemental_Modules_and_Websites_(Inorganic_Chemistry)/Descriptive_Chemistry/Main_Group_Reactions/Compounds/Oxides).

Additionally, the appellant argues that the item 126 does not fully encapsulate the switching liquid 122 because contact is broken between the gas and the switching liquid 122 by electrodes 118 and 120. However, the examiner cannot concur. First, the claim language does not require the oxide layer to fully encapsulate the droplet or liquid.
Second, the item 126 is a carbon monoxide gas and gases are known to take the shape of the container they are in and to fill the entire container. In figure 3 of Lindsey, the carbon monoxide is completely filled the cavity and encapsulates or encloses the droplet 122 from all four directions (sides, top and bottom). Third, the specification does not provide any specific definition for the word “encapsulate”. However, the dictionary  (https://www.dictionary.com/browse/encapsulate) defines the word “encapsulate” to have the same meaning as enclosing, and to be synonymous with surround or cover.
Lastly, the appellant argues that “Carbon monoxide gas cannot be ‘deposited’ on a substrate. Carbon monoxide gas cannot have a structure patterned on it. Carbon monoxide gas cannot be planarized. Carbon monoxide gas cannot have a metal layer deposited on its surface. Therefore, item 126 in Lindsey is not an oxide layer encapsulating the droplet”.  However true appellant’s statements may be, these arguments are not consistent with the scope of the claims and the features upon which the appellant relies (i.e., depositing an oxide layer on a substrate, patterning, etc.) are not recited in the rejected claim(s).

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/AHMED M SAEED/Primary Examiner, Art Unit 2833             
 
                                                                                                                                                                                          Conferees:

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833                                                                                                                                                               

/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.